EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David K. Cole on June 17, 2022.
The application has been amended as follows: 

In paragraph 0022 of the Specification,  replace the term    ----- icrions -----     with the  term      ----- microns -----.

Cancel Claims 2, 5 – 6, 13 – 17 and 19 – 20.

In Claim 1,  after the phrase     ----- overlaps the speaker, -----     insert the phrase                   ----- wherein the layer of fabric has first and second opposing surfaces, -----.
In Claim 1,  after the phrase     ----- and have a first density, -----     insert the phrase                   ----- wherein the first openings extend partially through the layer of fabric, and wherein the first openings extend at a right angle between the first and second surfaces, -----.
In Claim 1,  after the phrase     ----- of the electronic device -----     insert the phrase                   ----- wherein the second openings comprise diamond – shaped openings that form an acoustic outlet for the speaker, wherein the diamond – shaped openings extend from the first surface to the second surface, and wherein the diamond – shaped openings are defined by intersecting perforations in the layer fabric. -----.
	In Claim 3,  delete the phrase   ----- wherein the layer of fabric has first and second opposing surfaces and -----.
In Claim 3,  delete the phrase   ----- the first openings and -----.
In Claim 7, delete the phrase    ----- wherein the layer of fabric has a first layer and an opposing second layer and ------.
In Claim 12, after the phrase     ----- overlaps the speaker, -----     insert the phrase                   ----- wherein the layer of fabric has first and second opposing surfaces, -----.
In Claim 12, after the phrase       ----- through the layer of fabric -----     insert the phrase                   ----- at a right angle between the first and second surfaces -----.
In Claim 12, replace the phrase        ------ for the speaker -----      with the phrase  
------ for the speaker, wherein the openings in the second fabric portion comprise diamond – shaped openings that form the acoustic outlet for the speaker, wherein the diamond – shaped openings extend from the first surface to the second surface, and wherein the diamond – shaped openings are defined by intersecting perforations in the layer of fabric. -----.
In Claim 18, after the phrase       ----- surfaces of the layer of fabric -----      insert the phrase      ----- wherein the first openings have a first density and extend partially through the layer of fabric -----.
In Claim 18, replace the phrase       ----- surface of the layer of fabric -----      with the phrase      ----- surface of the layer of fabric, wherein the second openings have a second density that is greater than the first density, wherein the diamond – shaped openings form an acoustic outlet for the speaker, and wherein the diamond – shaped openings are defined by intersecting perforations in the layer of fabric -----.

2.	The following is an examiner’s statement of reasons for allowance: The prior art of record discloses an electronic device and a layer of fabric, but fails to disclose a speaker that emits sound and a layer of fabric having first and second openings and first and second surfaces, wherein the first openings extend partially through the layer of fabric and wherein the first opening extend at a right angle between the first and second surfaces and wherein the second openings comprise diamond – shaped openings and the diamond – shaped openings are defined by intersecting perforations in the layer of fabric.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782